Citation Nr: 1648203	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance or by reason of being housebound.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for degenerative joint disease of the toes of the right foot.

7.  Entitlement to service connection for edema.

8.  Entitlement to service connection for abdominal aneurysm.

9.  Entitlement to service connection for lumbago.

10.  Entitlement to service connection for esophagitis.

11.  Entitlement to service connection for nocturia.

12.  Entitlement to service connection for obesity.
 
13.  Entitlement to service connection for gastroesophageal reflux disease.

14.  Entitlement to service connection for myocardial infarction/ischemic heart disease.

15.  Entitlement to service connection for hemorrhoids.

16.  Entitlement to service connection for bone spurs.

17.  Entitlement to service connection for bladder/bowel impairment.

18.  Entitlement to service connection for neuropathy.

19.  Entitlement to service connection for anterolisthesis L4/5.

20.  Entitlement to service connection for lumbar spondylitis.

21.  Entitlement to service connection for deep vein thrombosis (DVT).  

22.  Entitlement to service connection for arthritis and inflammation.

23.  Entitlement to service connection for peripheral artery disease.

24.  Entitlement to service connection for neural foramina of the cervical spine at C3, C4, C, C6, C7.

25.  Entitlement to service connection for unstable angina.

26.  Entitlement to service connection for diabetes mellitus (DM).

27.  Entitlement to service connection for hiatal hernia.

28.  Entitlement to service connection for nephrolithiasis.

29.  Entitlement to service connection for pinched nerves.

30.  Entitlement to service connection for ankylosing spondylitis.
      
31.  Entitlement to service connection for gout.  

32.  Entitlement to service connection for bulging disc.

33.  Entitlement to service connection for dyslipidemia.

34.  Entitlement to service connection for insomnia and sleep apnea.

35.  Entitlement to service connection for chronic pain syndrome.  

36.  Entitlement to service connection for degenerative cervical disc disorder without myelopathy.

37.  Entitlement to service connection for degenerative joint disease of the toes of the left foot.

38.  Entitlement to service connection for degenerative joint disease of the wrist.

39.  Entitlement to service connection for spina bifida occulta as secondary to low back disorder.

40.  Entitlement to service connection for left ear hearing loss.

41.  Entitlement to an initial compensable evaluation for right ear hearing loss. 

42.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), passive aggressive personality disorder, depression/anxiety disorder, and passive aggressive adjustment disorder, as secondary to the pain caused by service-connected low back disability with radiculopathies.  

43.  Entitlement to a rating in excess of 20 percent for low back disability.

44.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy disability.

45.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy disability.

46.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

An April 2010 rating decision granted an increased rating of 20 percent for low back strain residuals, degenerative joint disease, from August 2009.  A June 2010 rating decision denied service connection for a left knee disability.  A December 2010 rating decision denied service connection for left hip, right hip, left knee, and right knee disabilities.  A May 2011 rating decision denied service connection for PTSD.  

An August 2011 rating decision subsequently granted service connection for left lower extremity and right lower extremity radiculopathy with toe pain; each side was assigned a 20 percent rating, effective August 2008.  In addition, service connection was denied for dizziness/balance problems, dry mouth, earache, irregular heartbeat, morning stiffness, depression/anxiety disorder, erectile dysfunction, right upper extremity radiculopathy, left upper extremity radiculopathy (claimed as tingling weakness numbness), eye condition, unexplained weight loss/gain, left carpal tunnel syndrome, right carpal tunnel syndrome, left finger condition, left ankle condition, right ankle condition, left shoulder condition, sinusitis, right shoulder condition, left elbow condition, right elbow condition, DM, spina bifida occulta, tooth decay, cervical multilevel degenerative joint disease, chronic fatigue, memory loss/concentration problems, fibromyalgia, headaches, allergies, and residuals of a fracture right fifth finger.  

In an April 2012 rating decision, the RO denied higher ratings for radiculopathy of the right and left legs; and denied service connection for benign prostate hypertrophy/cystitis, depression, hypertension, gastritis, diverticulitis, pes planus, sleep disorder, left ankle disability, right ankle disability, cervical disability, and fibromyalgia.  

In June 2012, a statement of the case (SOC) on the issue of service connection for left ear hearing loss was issued.  In July 2012 an SOC was issued as to service connection for PTSD.  In August 2012, a substantive appeal was received.  Thus, service connection for left ear hearing loss and for PTSD was perfected.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as service connection for a psychiatric disability to include PTSD, as well as other psychiatric disabilities claimed by the Veteran.

In September 2012, an SOC was issued on the matters of an increased rating for low back strain residuals, degenerative joint disease; and service connection for left knee, right knee, left hip and right hip disabilities, on appeal from April and December 2010 rating decision.  In October 2012, a VA Form 9, substantive appeal was received; thus an appeal was perfected as to those issues.

A September 2013 rating decision denied special monthly compensation based on aid and attendance; and also denied service connection for passive aggressive adjustment disorder, degenerative joint disease, toes of the right foot, edema, degenerative joint disease, left hip, abdominal aneurysm, lumbago, esophagitis, nocturia, obesity, gastroesophageal reflux disease, myocardial infarction/ischemic heart disease, hemorrhoids, bone spurs, bladder/bowel impairment, neuropathy, anterolisthesis L4/5, lumbar spondylitis, DVT, arthritis and inflammation, peripheral artery disease, neural foramina C3/4/5/6/7, unstable angina, degenerative joint disease right hip, DM, hiatal hernia, nephrolithiasis, pinched nerves, ankylosing spondylitis, gout, hearing loss, bulging disc, dyslipidemia, insomnia, sleep apnea, chronic pain syndrome, degenerative cervical disc disorder without myelopathy, degenerative joint disease of the left knee, degenerative joint disease of the toes of the left foot, degenerative joint disease of the wrist, degenerative joint disease of the right knee, and spina bifida occulta as secondary to low back disorder.  The Veteran disagreed with this rating decision.  An April 2014 SOC was issued as to the total of all issues denied in the September 2013 rating decision and appealed from that rating decision.  The appeal was thereafter perfected.  The Board notes that per Clemons, the issue of service connection for passive aggressive adjustment disorder was combined with the other psychiatric disabilities.  Moreover, the appeals as to the issues of service connection for knee and hip disabilities as well as hearing loss were already on appeal.  Thus, that reduced the actual number of issues on appeal.  

Also, in April 2014, an SSOC was issued as to these issues: an increased rating for low back strain residuals. degenerative joint disease; and service connection for arthritis of the left knee, arthritis of the right knee, arthritis of the left hip, and arthritis of the right hip.

In an April 2014 rating decision, service connection for hearing loss of the right ear was granted with a noncompensable rating, effective June 5, 2012.  The Veteran disagreed with that rating decision.  To date, the Veteran has not been issued an SOC on that issue.

A December 2014 decision denied entitlement to Specially Adapted Housing (SAH) and a Special Home Adaptation (SHA) grant.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned.  At that time, the Veteran and his representative indicated that although they believed that there were 98 issues on appeal, they only wanted to continue with six issues and wanted the other issues to be withdrawn (as addressed in the decision below).  The Board notes, however, that not all 98 issues were perfected on appeal and only the issues to which there was a perfected appeal are subject to being withdrawn from that status.  The representative noted the possibility of another SOC existing (other than the ones mentioned above), but the Board finds that the only SOCs/SSOC are in fact cited above.  Nonetheless, the Board is mindful that the Veteran is nonetheless not pursuing any other issues than those that he indicated at the time of his Board hearing.  The issues which he wants to pursue are as follows: an initial compensable evaluation for right ear hearing loss (as noted, this issue is not on appeal, but the Veteran requires an SOC on that matter as addressed below); service connection for a psychiatric disability to include PTSD, passive aggressive personality disorder, depression/anxiety disorder, and passive aggressive adjustment disorder, as secondary to the pain caused by service-connected low back disability with radiculopathies; a rating in excess of 20 percent for low back disability; a rating in excess of 20 percent for left lower extremity radiculopathy disability; a rating in excess of 20 percent for right lower extremity radiculopathy disability; and entitlement to a TDIU.  Although the TDIU issue is not on appeal from a rating decision, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that, a claim for a TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, the Board construes that the issue of entitlement to a TDIU is part of the current claim.  The Board notes that in the accompanying written withdrawal correspondence from the Veteran, he indicated that the matter of service connection for left ear hearing loss was actually still being appealed.  Thus, the Board will consider this issue, particularly since the Veteran testified as to his assertions regarding hearing loss in general as well as specific to the right ear.  

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left ear hearing loss and a compensable rating for right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 2, 2016, prior to the promulgation of a decision in the appeal and at the time of his Board hearing, the Board received notification from the Veteran that a withdrawal of the appeal as to the issues of entitlement to special monthly compensation based on aid and attendance or housebound entitlement; and service connection for left knee disability, right knee disability, left hip disability, right hip disability, degenerative joint disease of the toes of the right foot, edema, abdominal aneurysm, lumbago, esophagitis, nocturia, obesity, gastroesophageal reflux disease, myocardial infarction/ischemic heart disease, hemorrhoids, bone spurs, bladder/bowel impairment, neuropathy, anterolisthesis L4/5, lumbar spondylitis, DVT, arthritis and inflammation, peripheral artery disease, neural foramina C3/4/5/6/7, unstable angina, DM, hiatal hernia, nephrolithiasis, pinched nerves, ankylosing spondylitis, gout, bulging disc, dyslipidemia, insomnia and sleep apnea, chronic pain syndrome, degenerative cervical disc disorder without myelopathy, degenerative joint disease of the toes of the left foot, degenerative joint disease of the wrist, and spina bifida occulta as secondary to low back disorder, is requested.

2.  The Veteran's current psychiatric disability diagnosed as depressive disorder and adjustment disorder is etiologically related to his service-connected low back and lower extremity disabilities.

3.  The Veteran's forward flexion of the thoracolumbar spine is to 30 degrees or less with consideration of pain, but at no time has ankylosis of the thoracolumbar spine been shown.  

4.  The Veteran has moderately severe neurological impairment of the right lower extremity.

5.  The Veteran has moderately severe neurological impairment of the left lower extremity.

6.  The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to special monthly compensation based on aid and attendance or housebound entitlement; and service connection for left knee disability, right knee disability, left hip disability, right hip disability, degenerative joint disease of the toes of the right foot, edema, abdominal aneurysm, lumbago, esophagitis, nocturia, obesity, gastroesophageal reflux disease, myocardial infarction/ischemic heart disease, hemorrhoids, bone spurs, bladder/bowel impairment, neuropathy, anterolisthesis L4/5, lumbar spondylitis, DVT, arthritis and inflammation, peripheral artery disease, neural foramina C3/4/5/6/7, unstable angina, DM, hiatal hernia, nephrolithiasis, pinched nerves, ankylosing spondylitis, gout, bulging disc, dyslipidemia, insomnia and sleep apnea, chronic pain syndrome, degenerative cervical disc disorder without myelopathy, degenerative joint disease of the toes of the left foot, degenerative joint disease of the wrist, and spina bifida occulta as secondary to low back disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  A psychiatric disability, diagnosed as depressive disorder and adjustment disorder, is secondary to service-connected low back and lower extremity disabilities disability.  38 U.S.C.A. §§  1101, 5107 (West 2014); 38 C.F.R. §§ 3.310(a) (2015).  

3.  The criteria for a 40 percent rating for degenerative joint disease of the low back have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2015). 


4.  The criteria for a 40 percent rating for right lower extremity radiculopathy/sciatica have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8599-8520 (2015).

5.  The criteria for a 40 percent rating for left lower extremity radiculopathy/sciatica have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8599-8520 (2015).

6.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues 1-39

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to the issues numbered 1-39 on the front page of this decision.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to those issues.

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted as to service connection for a psychiatric disability.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial as to that issue.

As to the other issues, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim, including in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, as to the issues addressed below, the pertinent VCAA notices were sent in March 2010 and February 2012.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Secondary Service Connection for Psychiatric Disability

At his Board hearing and in correspondence of record, the Veteran indicated that he was seeking service connection for a psychiatric disability as due to the pain caused by his service-connected low back and neurological disability of the lower extremities.  Although he has a history of past stressors beginning in childhood and including alleged inservice harassment, he currently seeks service connection on a secondary basis.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran has a lengthy history of psychiatric complaints and has been diagnosed at different times with various psychiatric impairments including PTSD, passive aggressive personality disorder, depression/anxiety and disorder, and passive aggressive adjustment disorder.  Service connection for schizophrenia was denied in an unappealed/final October 2008 rating decision.  38 U.S.C.A.  7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  However, the current claim for a psychiatric disability is based on other diagnoses, not a psychosis.  The Board therefore finds that the current claim is distinct from the prior claim and should be addressed on the merits.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).

The record reflects that in October 2009, the Veteran was diagnosed as having a depressive disorder.  At that time, the Veteran reported having financial problems, work issues, and chronic pain.  In April 2010, the Veteran was seen by a private examiner and diagnosed with adjustment disorder with physical complaints and mixed emotional features.  His Axis III diagnosis consisted of medical issues including low back and sciatica disabilities.  May 2010 and August 2010 VA records agreed that the Veteran had an adjustment disorder and the Axis III diagnosis also included lumbar radiculopathy.  In November 2010, a VA examiner indicated that the Veteran had an adjustment disorder with mixed anxiety and depression which was related to his claim against VA.

In May 2011, the Veteran was afforded a VA examination which yielded a diagnosis of depression, not otherwise specified (NOS).  At that time, he set forth his life's stressors.  The examiner indicated that the Veteran had disciplinary actions in service, but he also had a history of life long personality characteristics that were just as likely to account for the disciplinary problems noted in the service.  The examiner opined that the current diagnosis of depressive disorder, NOS, was less likely as not caused by or a result of sexual harassment that may have occurred while he was in the military as he had a significant number of other life time events that were more likely than not to account for the depression.  For example, he had seen a woman shot in the head as a teenager, he was sexually molested as a child, his nephew had been kidnapped and murdered, and he said he was sexually harassed for years at work.  He was currently also unemployed and had severe financial problems and multiple medical complaints.  VA treatment records showed he was being treated for depression secondary to post-service (and more recent) stressors and not the sexual harassment he claimed to have experienced in the military.  The examiner stated that there were no records to substantiate ongoing psychiatric complaints of treatment from the time of discharge until 2003.

Subsequently, a letter was received from the Veteran's wife and she noted that the Veteran had chronic pain.  She also described current psychiatric symptoms.

In August 2011, a VA examiner provided a medical opinion.  The examiner opined that the current diagnosis of depressive disorder, NOS, was less likely as not secondary to his service-connected back condition to include on an aggravation basis.  The examiner noted that the Veteran had a significant number of other life time events that were more likely than not to account for the depression which the examiner listed.  The examiner noted that the Veteran had a number of other medical complaints other than the service-connected back condition that had caused him pain and discomfort.  The examiner indicated that VA treatment records showed he was being treated for depression secondary to multiple post military stressors (e. g. financial, unemployed; legal, car repossessed, house in foreclosure; relationship problems with wife and stepdaughter) and not the service-connected back condition.  The examiner opined that it was less likely than not that the depressive disorder was exacerbated by the service-connected back condition.  He had no treatment for depression secondary to back pain.  The examiner indicated that there were exaggerations with regard to the claimed hip and knee disabilities which were consistent in psychological test results that showed the Veteran had a tendency to exaggerate and feign psychological issues.  The examiner stated that there was no evidence in the records to suggest the Veteran's service-connected back condition, alone would cause the onset of the depression or exacerbate the severity of the depressive disorder.  At this point, the neurological disability of the lower extremities was not service-connected.

The Veteran was examined by VA in March 2014.  The examiner fully reviewed the Veteran's history and concluded that he did not have PTSD, but rather a depressive disorder, NOS.  With regard to secondary service connection, the examiner opined that the depressive disorder was less likely as not related to or aggravated by his low back disorder with lower extremity radiculopathy because past testing showed an intentional attempt to overexaggerate symptomatology, possibly for secondary gain issues.  Therefore, the Veteran was not deemed to be a credible historian.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The medical opinions essentially found that the Veteran was not a credible historian.  However, as set forth in greater detail below, the Veteran has a low back disability with neurological impairment of the lower extremities which results in severe pain.  Thus, to the extent that a VA examiner did not accept his complaints of low back pain, he was in fact credible in that report.

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board finds that there is insufficient evidence that the Veteran greatly exaggerated his reports of severe low back/leg pain as the severe pain is repeatedly documented in the medical records and supported by clinical findings.  As such, the Board finds that there is no exaggeration as it related to that premise and the Board finds that the Veteran is competent to report the pain and credible in that report.  It is unclear whether he has exaggerated any pain related to other joints.  Moreover, while there are clearly other non-service related factors which examiners have identified as etiologically related to the Veteran's depression, the evidence does not address whether the Veteran's depression was in part due to or aggravated by his significant service-connected disabilities.  The Board must stress that the service-connected disabilities do not have to be the sole factor that proximately causes of aggravates the claimed disability.  As such, the negative medical opinions are insufficient in their rationale.  Moreover, the record reflects that the Veteran's low back and lower extremity disabilities have variously been included in the multi-axial neuropsychiatric assessments.  Multi-axial assessments for neuropsychiatric disorders have been construed by the Court to provide competent medical evidence of an etiological link between the diagnosed condition and active service.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In the context of an examination for mental disorders, "Axis III" refers to "general medical conditions that are potentially related to the understanding or management of the individual's mental disorder."  Diagnostic and Statistical Manual of Mental Disorders 29 (4th ed. text revision 2000).  See Hildoer v. Nicholson, 24 Vet. App. 196, n. 3 (2007).

In affording the Veteran all reasonable doubt, the Board finds that the Veteran's depressive disorder and adjustment disorder are etiologically related to his service-connected low back and lower extremity disabilities.  Accordingly, the Board finds that secondary service connection is warranted.

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

According to the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  However, service connection has not been established for VDS.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The record reflects that August 2009 x-rays revealed degenerative changes and mild compression fracture versus large osteophyte.  Subsequent records documented continued complaints of low back pain and treatment, such as physical therapy and the use of a TENS unit.  In February 2010, it was noted that the Veteran had limited motion and that he had worn out his back brace.  

A September 2010 VA examination noted that the Veteran was taking medication including oxycodone.  It was indicated that the Veteran had bilateral sciatica which was due to his service-connected back disorder.  A November 2010 VA examination noted that the Veteran had a history of chronic bilateral sciatica with no history of lumbar radiculopathy.  His pain ranged from a 7- 9 out of 10 which had been increasing in severity.  The pain followed the sciatic nerve to the level of the bilateral knees.  He was still taking oxycodone.  The peripheral nerve impairment caused numbness, paresthesias, and pain.  Sensory examination and strength were normal.  Straight leg raising was positive, bilaterally.  

Thereafter, a statement was received from the Veteran's wife.  She indicated that the Veteran had become increasingly unable to perform minimal duties at home and sexual activity had ceased due to extremely painful episodes from his lower back.  She observed him as he became frustrated being unable to perform even the simplest tasks and his inability to enjoy meaningful time with loved ones.  He declined to participate in family activities and constantly complained of chronic pain.  His numerous VA prescribed medications provided minimal to no relief and seemed to have little to no effect upon his condition.  VA had issued several devices (cane, heating pads, and braces); however, it was only through rest and prescribed narcotic medications that he seemed to find temporary relief from the symptoms of his service-connected disability.  He had purchased his own scooter for mobility; however, he became disengaged when his scooter became inoperable.

In April 2011, the Veteran was afforded a VA examination.  Neurologically, the Veteran had L2 dermatome and L4-S1 distribution, bilaterally, left greater than right.  Vibration was decreased on the left and there was decreased position strength.  Pain on pinprick was decreased and there was abnormality in the bilateral lower extremity from the toes to halfway up the lower leg then from above the knees to the groin laterally on left.  Light touch was decreased in both lower extremities from the toes up the lower legs.  On magnetic resonance imaging (MRI), the Veteran had disc disease.  

In August 2011, the Veteran's private physician indicated that the Veteran was permanently and totally disabled.  

In December 2011, a private physician indicated that he had seen the Veteran for complaints of back pain.  He moved in a guarded manner from the sitting position to a standing position.  There was tenderness to palpation about the lumbar regions.  His straight leg raise bilaterally produced pain.  He also had significant tightness in the hamstring musculature.  He had symmetric, slightly hypoactive deep tendon reflexes.

In March 2012, the Veteran was afforded a VA examination.  It was noted that he had lower extremity radiculopathy affecting both lower extremities.  He reported his symptoms were getting worse and bothered him with daily numbness, heaviness, continuous tingling, and daily pain.  He had been treated with physical therapy and medication as well as the use of a TENS unit, but reported little improvement.  He exhibited severe intermittent pain and severe paresthesias and numbness.  Muscle strength was normal with no atrophy.  Reflexes were 1+.  Sensory examination was normal.  There were no trophic changes.  Gait was abnormal and the Veteran ambulated using a rolling walker and walked very slowly.  The examiner indicated that all of the nerves were normal.  Electromyography (EMG) was not performed.  On back examination, the Veteran reported low back flare-ups occurring monthly and lasting about 3 weeks.  He estimated he lost 75 percent of his back motion/function during this time.  The Veteran did not perform range of motion studies due to his complaints of pain.  He was also unable to perform straight leg raising.  

A subsequent employment capacity worksheet indicated that the Veteran was limited in walking and standing to two hours each.  He could drive for 10-30 minutes.  

Thereafter, May 2012 MRI revealed disc disease and June 2012 MRI revealed facet arthropathy at L4-5 and at L5-S1 with grade I degenerative spondylolisthesis of L4-5.  

In August 2012, the Veteran was afforded a VA examination.  The Veteran reported having flare ups on a daily basis and he had to stay in bed until his medication took effect.  He also had a tingling sensation in both lower extremities going down to his feet.  He had to wear special shoes with toes and cushion under his feet to feel better.  Flexion was possible to 50 degrees with pain at that point.  Repetitive testing did not change the findings.  Muscle strength was normal.  Sensory was normal.  Straight leg raising was negative.  There was mild paresthesias in the lower extremities.  There was involvement of the sciatic nerve.  He did not have intervertebral disc syndrome.  He used a brace and a walker.  X-rays showed spinal stenosis at L4-5 due to hypertrophic degenerative changes and disc disease.  Private records documented continued treatment for the low back and neurological impairment of the lower extremities.  A letter from the Veteran's wife thereafter described the Veteran's debilitating daily pain.  Subsequently, a residual functional capacity form indicated that the Veteran's prognosis was fair, but he had not showed improvement.  He could not stand for more than one hour.  It was noted he had severe chronic low back pain and severe neuropathy.  The Veteran needed to be off his feet every 2-3 hours.  He had decreased range of motion.  His pain was an 8 out of 10.  His condition was not likely to change and he was unable to return to work without restrictions.  

December 2013 nerve conduction studies and EMG of the bilateral lower extremities was suggestive of moderately severe axonal polyneuropathy and with such findings, L5 S1 radiculopathy was difficult to evaluate.  The Board notes that the Veteran testified that this testing occurred in December 2014, but his testimony with regard to these findings is consistent with the December 2013 results.  

In January 2014, the Veteran's private physician indicated that the Veteran was recently referred for electrodiagnostic evaluation (EMG) of the bilateral lower extremities.  The impression was suggestive of moderately severe axonal polyneuropathy.  The examiner opined that his neuropathy sciatica due to the low back condition (diagnosed as degenerative joint disease) and other medical conditions had worsened, the Veteran was not a likely candidate to be rehabilitated, and he was totally and permanently disabled.

A January 2014 computerized tomography (CT) revealed degenerative posterior element hypertrophy of L4-5 and L5- S1 bilaterally.  January 2014 private records noted severe low back pain with radiation.  It was also noted that the Veteran was using a wheelchair due to pain.

In March 2014, the Veteran was afforded a VA examination.  The Veteran was unable to perform range of motion testing and straight leg raising due to pain.  The examiner indicated that there was no ankylosis.  Strength was reduced in all areas to 4/5.  There was no muscle atrophy.  Reflexes were absent.  Sensory examination showed a decrease in all areas.  The examiner did not find radiculopathy, but noted the EMG findings of moderate to severe axonal polyneuropathy.  There was no intervertebral disc disease.  The Veteran regularly used a cane.  The examiner opined that pain was moderate as the Veteran was currently undergoing pain treatment.

In a March 2014 letter, a private examiner indicated that the Veteran had severe low back pain as well as radiculopathy which had continued to worsen and diminished his ability to walk.  Another March 2014 record documented an epidural injection.  VA records also dated also noted that the Veteran had taken a variety of medications including narcotics that were ineffective or had negative side effects.  The back pain was located across the lower back with radiation into the legs and down to the ankles and feet.  The Veteran said it felt like a knife was stabbing him in the back.  He also had a burning sensation with tingling and numbness along the back of his legs.  Precipitating factors were bending, twisting, walking, sitting, rainy weather, and cold weather.  Relieving factors were activity modification and Vicodin.  EMG and MRI findings were reviewed.  The Veteran was treated for pain management.

In February and April 2014, the Veteran's private examiner indicated that his neurological leg pain seemed to be more of a peripheral nerve issue rather than a back issue.  His biggest complaint was severe axial low back pain which, at its peak was as high as 10/10 in intensity.  It was worsened by prolonged sitting, transitioning from sitting to standing, prolonged standing in one position, partial lumbar flexion and repetitive flexion and extension.  He found relief with changing position and activity modification.  He utilized a cane for gait assistance.  His past MRI was reviewed.  He had undergone facet point injections and he had acquired significant education in pain, but these treatments took place well over two years ago and he was not responding to epidural injections.

In May 2014, the Veteran underwent lumbar medial branch blocks.  A July 2014 MRI revealed L4-5 severe degenerative facet arthrosis resulting in a grade I anterior spondylolisthesis and a multifactorial mild to moderate narrowing of the central spinal canal as well as mild narrowing of the neural foramina; and multilevel lumbar facet arthrosis; slight rotatory dextroconvex lumbar scoliosis.

In an May and August 2014 letters, a private physician indicated that the Veteran was currently diagnosed with degenerative joint disease (arthritic back) and bilateral lower extremity radiculopathy.  It was the physician's medical opinion that his back injury incurred while in military service and his current impairments and disabilities set forth in his past diagnoses were a consequence of service.  He felt that the Veteran would have disabling defects of his low back that would result in a decrease of range of motion, and weaker limbs than before his military service injury.

In December 2014, the Veteran reported to his VA provider that he had severe back pain and stinging in his legs.

In October 2015, the Veteran's private physician indicated that the Veteran was totally disabled due to his low back and severe radiculopathy of the lower extremities.  

In December 2015, the Veteran was seen on an emergent basis after he fell due to his low back and leg disabilities.

In this case, various diagnoses have been attributed to the Veteran's low back and neurological impairment of the lower extremities and there is come conflict as to the exact diagnoses.  However, he is service-connected for degenerative joint disease of the low back and radiculopathy of the lower extremities.  Since the manifestations of the nonservice-connected disabilities and the service-connected disabilities have not been separated, the Board will consider all manifestations in rating the Veteran's disabilities with the exception of rating the Veteran under the criteria specific for "intervertebral disc syndrome" as that encompasses criteria for that specific diagnosis, a diagnosis which a VA examiner stated that he does not have and one that has not been service-connected.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The evidence above shows that on the March 2012 and March 2014 examinations, the Veteran could not perform range of motion testing due to pain.  He did perform the testing in August 2012 and was able to flex to 50 degrees.  

In order for a higher 40 percent rating to be warranted, the evidence must show that forward flexion of the thoracolumbar spine is to 30 degrees or less.  Although this was not shown in August 2012 as he could flex further to 50 degrees, such a limitation was shown on the other two examinations, taking into consideration pain.  Moreover, at all times, the records documented the Veteran's complaints of severe pain.  Thus, the evidence more nearly approximates the criteria for a 40 percent rating.  However, a higher 50 percent rating is not warranted because at no time was ankylosis of the thoracolumbar spine shown.  

With regard to neurological impairment (other than radiculopathy/sciatica), the Veteran has been denied service connection for erectile dysfunction and bladder/bowel impairment.  Since, he indicated that he was not pursuing these matters, the Board will not address them.

As to his service-connected radiculopathy/sciatic of the lower extremities, medical providers indicated that the Veteran has moderately severe or severe impairment in each leg.  His symptoms are beyond sensory including having reduced strength.  However, since severe impairment as defined by VA encompasses marked muscular atrophy which the Veteran does not have, the highest rating for application is for moderately severe impairment which is 40 percent disabling and warranted for both the right and left leg, respectively.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 40 percent rating for degenerative joint disease of the low back, a 40 percent rating for moderately severe radiculopathy/sciatic impairment of the right lower extremity, and a 40 percent rating for moderately severe radiculopathy/sciatic impairment of the left lower extremity.  The overall combined rating for these disabilities in 80 percent per 38 C.F.R. § 4.25.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability and lower extremity disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There were not frequent hospitalizations.  As noted below, the Veteran is being granted a TDIU.  Otherwise, with regard to marked interference with employment, the schedular rating criteria specifically include the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Therefore, the Board finds that the record does not reflect that the low back and lower extremity disabilities caused industrial impairment beyond what was contemplated by his ratings.  The Board finds that the disabilities were not so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran has reported that he last worked at a VA medical facility in August 2008 as a prosthetics representative; he has also reported that he worked at VA since 2000 and also worked as a supply technician.  He has also indicated that his education consists of one year of college.  As noted below, VA has determined that further vocational rehabilitation training is infeasible in the Veteran's case.  The Social Security Administration (SSA)  has awarded the Veteran disability on the basis of disabilities that include service-connected disabilities.  The Veteran's combined rating for his low back and lower extremity disabilities is 80 percent and they derive from a common etiology.  Thus, he meets the schedular criteria.  38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to a February 2014 VA email, the vocational rehabilitation department personnel found that a vocational goal was not feasible for the Veteran on August 17, 2012.  Due to the worsening of his medical conditions, the Veteran eventually had to stop attending school altogether and it was then determined that the goal and work altogether was not feasible at that juncture.  This information was again noted in a June 2014 VA letter.

In a February 2015 statement, the Veteran's wife attested to her belief that the Veteran was totally disabled due to his low back, radiculopathy, psychiatric impairment, and hearing loss, due to his severe pain, immobility, depression, paranoia, increased isolation, and failure at being able to reenter the work force as he was deemed infeasible by VA's vocational rehabilitation department.

In February 2015, a private provider indicated that the Veteran had been found disabled by the SSA on August 2, 2011 (a copy of the award is of record) which reflected that the Veteran was disabled due to his degenerative joint disease disorders of the back (disorders of the spine), bilateral carpal tunnel syndrome, psychiatric disability, such that he could not perform any work existing in significant numbers in the national economy.  The provider opined that the Veteran's arthritic spine low back spasms and decreased lumbar range of motion (DRUM), as well as his neuropathic pain due to his neurological disability of the bilateral lower extremities, abdominal strain, psychiatric disorder and other diagnosed medical conditions, had caused the Veteran to become permanently disabled.  The Veteran also suffered heavily from the side effects of his multiple daily prescribed medications, some of which were sedative narcotics, which caused him to be severely fatigued.  The provider opined that his depression and his numerous secondary medical conditions would continue to worsen and his quality of life had been greatly diminished.  The examiner indicated that the Veteran had permanently and totally disabling medical conditions and included the Veteran's low back and lower leg disabilities.  The provider noted that it was not likely that the Veteran would be rehabilitated and his disabilities prevented him from holding or gaining any substantial or meaningful employment.  In October 2015, the provider again emphasized that the Veteran was totally disabled.  

In December 2016, the Veteran's private physician indicated that due to the Veteran's arthritic low back, bilateral sciatica/radiculopathy, and bilateral, neuropathy, he was unable to hold gainful employment.  He was not likely a candidate to be rehabilitated and based on the above diagnoses, he had become permanently and totally disabled.  

The Board finds that the Veteran is not capable of substantially gainful employment.  In considering his disabilities, the Board finds that the Veteran is unemployable based on the nature and severity of his service-connected disabilities without regard to nonservice-connected disabilities.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

The appeal as to the issue of entitlement to special monthly compensation based on aid and attendance or housebound is dismissed.

The appeal as to the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left hip disability is dismissed.

The appeal as to the issue of entitlement to service connection for a right hip disability is dismissed.

The appeal as to the issue of entitlement to service connection for degenerative joint disease of the toes of the right foot is dismissed.

The appeal as to the issue of entitlement to service connection for edema is dismissed.

The appeal as to the issue of entitlement to service connection for abdominal aneurysm is dismissed.

The appeal as to the issue of entitlement to service connection for lumbago is dismissed. 

The appeal as to the issue of entitlement to service connection for esophagitis is dismissed.

The appeal as to the issue of entitlement to service connection for nocturia is dismissed.

The appeal as to the issue of entitlement to service connection for obesity is dismissed.

The appeal as to the issue of entitlement to service connection for gastroesophageal reflux disease is dismissed.

The appeal as to the issue of entitlement to service connection for myocardial infarction/ischemic heart disease is dismissed.

The appeal as to the issue of entitlement to service connection for hemorrhoids is dismissed.

The appeal as to the issue of entitlement to service connection for bone spurs is dismissed.

The appeal as to the issue of entitlement to service connection for bladder/bowel impairment is dismissed.

The appeal as to the issue of entitlement to service connection for neuropathy is dismissed.

The appeal as to the issue of entitlement to service connection for anterolisthesis L4/5 is dismissed.

The appeal as to the issue of entitlement to service connection for lumbar spondylitis is dismissed.

The appeal as to the issue of entitlement to service connection for DVT is dismissed.

The appeal as to the issue of entitlement to service connection for arthritis and inflammation is dismissed.

The appeal as to the issue of entitlement to service connection for peripheral artery disease is dismissed.

The appeal as to the issue of entitlement to service connection for neural foramina C3/4/5/6/7 is dismissed.

The appeal as to the issue of entitlement to service connection for unstable angina is dismissed.

The appeal as to the issue of entitlement to service connection for DM is dismissed.

The appeal as to the issue of entitlement to service connection for hiatal hernia is dismissed.

The appeal as to the issue of entitlement to service connection for nephrolithiasis is dismissed.

The appeal as to the issue of entitlement to service connection for pinched nerves is dismissed.

The appeal as to the issue of entitlement to service connection for ankylosing spondylitis is dismissed.

The appeal as to the issue of entitlement to service connection for gout is dismissed.

The appeal as to the issue of entitlement to service connection for bulging disc is dismissed.

The appeal as to the issue of entitlement to service connection for dyslipidemia is dismissed.

The appeal as to the issue of entitlement to service connection for insomnia and sleep apnea is dismissed.

The appeal as to the issue of entitlement to service connection for chronic pain syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for degenerative cervical disc disorder without myelopathy is dismissed.

The appeal as to the issue of entitlement to service connection for degenerative joint disease of the toes of the left foot is dismissed.

The appeal as to the issue of entitlement to service connection for degenerative joint disease of the wrist is dismissed.

The appeal as to the issue of entitlement to service connection for spina bifida occulta as secondary to low back disorder is dismissed.

Service connection for a psychiatric disability, diagnosed as depressive disorder and adjustment disorder, as secondary to service-connected low back disability with radiculopathies, is granted.  

Entitlement to a 40 percent rating for degenerative joint disease of the low back is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 40 percent rating for radiculopathy/sciatica of the right lower extremity, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 40 percent rating for radiculopathy/sciatica of the left lower extremity, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted in the introductory portion of this decision, in an April 2014 rating decision, service connection for hearing loss of the right ear was granted with a noncompensable rating effective June 5, 2012.  The Veteran disagreed with that rating decision.  To date, the Veteran has not been issued an SOC on that issue.  At his Board hearing, the Veteran indicated that he was pursuing that issues.  As such, an SOC must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

With regard to the issue of service connection for left ear hearing loss, the Veteran testified that he had an appointment with audiology in January 2016 and was scheduled for an audiology appointment subsequent to the Board hearing in February 2016.  Thus, his medical records should be obtained.  The Board observes that the March 2014 VA audiological examination included an opinion that his right ear hearing loss was related to service, but his left ear hearing loss was not so related.  Since additional medical evidence is being obtained, the Board finds that an additional examination would be helpful.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA audiological records from January 2016 and subsequent to his February 2, 2015 Board hearing.  

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current left ear hearing loss had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  A rationale for any opinion expressed should be provided.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim for service connection for a left ear disability on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

5.  The Veteran should be sent an SOC as to the issue of entitlement to an initial compensable rating for right ear hearing loss in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


